Exhibit 24 POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and all amendments, exhibits and supplements thereto. Date:February 19, 2010/s/ Thomas W. Hofmann Thomas W. Hofmann POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and all amendments, exhibits and supplements thereto. Date:February 19, 2010/s/ L. Robert Johnson
